Exhibit 10.8(g)

 



 

LIST OF CERTAIN BENEFITS AVAILABLE

TO CERTAIN EXECUTIVE OFFICERS

 



 

(As in effect December 31, 2017)

 

The following benefits are available to some or all executive officers (among
other persons), but not to all full-time employees of the Corporation.

 

1)If the Board has authorized a stock repurchase program, an executive may
request the repurchase of shares of the Corporation at the day’s volume-weighted
average price with no payment of any fees or commissions if the repurchase of
the shares is otherwise permissible under the authorized program.    2)The
Corporation’s regular disability insurance program is available to employees
generally. Employees above a certain grade level, including executive officers,
are offered an additional benefit. Executive officers who choose the additional
coverage pay the premiums with after-tax dollars.    3)The Corporation makes
available or pays for tax preparation, tax consulting, estate planning, and
financial counseling services for executive officers. If a preferred provider is
used, the Corporation will pay the annual counseling fee (approximately $17,000
for 2017) per person as well as general engagement fees and expenses which are
not applied on a per person basis. If an executive chooses to use another
provider, the Corporation will reimburse actual costs up to the following
limits: $15,000 per year for the CEO ($22,500 in any year in which a new
financial counseling firm is engaged); and $5,000 per year for other executives.
   4)On occasion spouses of certain employees, including executive officers, are
asked by the Corporation, for business reasons, to accompany the employee on a
business trip or function. In those cases the Corporation may pay the travel,
accommodation, and other expenses of the spouse incidental to the trip or
function, some or all of which can result in taxable income for the employee. On
occasion the Corporation may provide or pay for a memento, gift, or other
gratuity that the employee or spouse receives in connection with the business
trip or function. Also, the Chief Executive Officer’s spouse may accompany the
Chief Executive Officer on Corporation aircraft used for business travel,
whether or not the spouse’s travel serves a business purpose.    5)The
Corporation provides a relocation benefit to a wide range of employees,
including executive officers, under varying circumstances and subject to certain
constraints. The benefit may be in the form of an allowance or a reimbursement
of actual expenses, and includes a tax gross up feature.    6)The Corporation
requires the Chief Executive Officer to participate in an executive health
program selected by the Corporation. The program provides substantially enhanced
ongoing health screening and related services. The Corporation pays the expenses
associated with attendance, including program fees and incidental expenses such
as lodging, meals, and air travel. The program primarily performs screening and
diagnostic functions. Accordingly, any treatments that might be recommended as a
result of the program generally would be paid in the ordinary course through the
health insurance plan selected by the Officer under the Corporation’s
broad-based employee health benefit program.

 